Exhibit 10.14 AMENDMENT NO. 1 TO LEASE SCHEDULE NO. 001 TO MASTER LEASE AGREEMENT NO. OFI0645215 Reference is made to Lease Schedule No. 001 dated November 21, 2014 (the “Schedule”) between ONSET FINANCIAL, INC. (the “Lessor”) and Tropicana Las Vegas, Inc. (the “Lessee”) to Master Lease Agreement No. OFI0645215 dated November 21, 2014 (the “Master Lease”). The Schedule as it incorporates the terms and conditions of the Master Lease, is referred to herein collectively as, the “Lease”. Pursuant to the Lease, Lessor has agreed to purchase and lease to Lessee property specified in the Lease. All capitalized terms used herein but not defined herein shall have the same meanings ascribed to them in the Lease. The Schedule as originally signed was based on Property with a Total Property Cost Not To Exceed $3,000,000.00 . The revised Total Property Cost is $4,000,000.00. Based on the increased Property Cost, the Schedule is hereby amended effective the date hereof by deleting Sections 4, and 8 and replacing them with the following: SECTION 4 TOTAL PROPERTY COST NOT TO EXCEED : $4,000,000.00. Lessee is not obligated to draw down the entire Total Property Cost. SECTION 8
